            Case 18-17662-LMI     Doc 132    Filed 04/06/20    Page 1 of 1




                     UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION
                             www.flsb.uscourts.gov


In Re: Diane Dixon                            Case No.18-17662-LMI

              Debtor(s) .                     Chapter 13
                        /

         DEBTOR’S NOTICE OF WITHDRAWAL OF DOCUMENT DE #130

      PLEASE TAKE NOTICE THAT, on behalf of debtor DIANE DIXON, by and through
her undersigned counsel, gives notice of withdrawal of [DE 130] filed on April 3,2020.


                                     Respectfully submitted,

                                      LEGAL SERVICES OF GREATER MIAMI, INC.

                                      By          /s/     Carolina Lombardi
                                           Carolina A. Lombardi
                                           Florida Bar No. 241970
                                           Attorney for Debtor
                                           4343 West Flagler Street, Suite 100
                                           Miami, FL 33134
                                           Telephone/Facsimile: (305) 438-2427
                                           Email: CLombardi@legalservicesmiami.org
                                           Alt email: sfreire@legalservicesmiami.org
